DETAILED ACTION
Allowable Subject Matter
Claim(s) 11 - 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Tsai et al (US 5,818,877), teaches Method for video coding for a current image represented by macroblocks and a data stream, the method comprising: receiving motion vectors for a macroblock of the current image based on a previously received reference image, wherein one or more previously received reference images are stored in an image memory; calculating a prediction image based on the received motion vectors, the prediction image representing predicted movement of macroblocks of the reference image based on the received motion vectors; generating a prediction error matrix indicating a prediction error after transformation by a transformer and quantization by a quantizer, the prediction error representing a subtraction result generated by subtracting the prediction image from the current image by a subtractor; converting the prediction error matrix using coefficient sampling into a series of symbols; and performing context-adaptive arithmetic encoding of the symbols using symbol frequencies selected based on an already encoded symbol; wherein context-adaptive arithmetic encoding of the symbols includes, for a symbol being encoded, selecting from different predetermined distributions of symbol frequencies a particular predetermined distribution of symbol frequencies based on the symbol encoded immediately beforehand; and forming a bit stream using context-adaptive arithmetic encoding of the symbols.  The closest prior art does not teach a predetermined distribution of symbol frequencies indicates the likelihood of different types of symbols .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487